[Cite as State v. King, 2022-Ohio-3388.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




 STATE OF OHIO,                                   :     CASE NO. CA2022-01-001

         Appellee,                                :            OPINION
                                                                9/26/2022
                                                  :
   - vs -
                                                  :

 STEPHANIE LEE KING,                              :

         Appellant.                               :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2019 CR 01168



Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas A. Horton, Assistant
Prosecuting Attorney, for appellee.

Daniel E. Whiteley, Jr., for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, Stephanie King, appeals her convictions in the Clermont County

Court of Common Pleas for aggravated possession of methamphetamine, aggravated

possession of morphine, and possession of a fentanyl-related compound.

        {¶ 2} On November 26, 2019, King was indicted by the Clermont County Grand

Jury for second-degree felony aggravated possession of drugs (methamphetamine), fifth-
                                                                     Clermont CA2022-01-001

degree felony aggravated possession of drugs (morphine) and fifth-degree felony

possession of a fentanyl-related compound. King entered not guilty pleas and the matter

proceeded to a jury trial.

       {¶ 3} The trial testimony and other evidence disclosed that on July 1, 2019, Union

Township Police Sergeant Rodney Combs responded to a Walmart parking lot at 3:30 a.m.

to investigate a report that a male was passed out in a truck. Upon arriving at the scene,

Sergeant Combs observed the truck exit the parking lot. Sergeant Combs followed and

initiated a traffic stop of the truck for failing to signal a left turn. Sergeant Combs found the

truck contained three occupants, consisting of a male driver, and a male and female

passenger. King was sitting in the center of the truck between the two males. The sergeant

contacted the driver, obtained identifying information for all three individuals, and returned

to his police cruiser to check for active warrants. The sergeant discovered "multiple people,"

including King, were subject to active arrest warrants.

       {¶ 4} By this time backup officers, including Officer Jeffrey Joehnk, had arrived on

the scene to assist. While Sergeant Combs was conducting the warrants check, Officer

Joehnk was observing the truck and saw King making furtive movements. Specifically,

Officer Joehnk saw King "raising up off the seat" and then "going towards the floorboard."

Officer Joehnk testified that he could not see King's hands, but it appeared to him that King

"was getting something from her waistband area and trying to get rid of it," or conceal

something. Officer Joehnk also noted that neither male made any movements at that time.

       {¶ 5} Sergeant Combs wanted a K-9 unit to conduct an open-air sniff based in part

on his initial observations. Officer Perkins responded with his dog, Kaos. The truck's

occupants were removed from the vehicle and Kaos sniffed the truck. Kaos alerted to the

passenger side door. Based upon Kaos' alert, the truck was searched. Officers then

searched the vehicle and discovered what appeared to be illicit drugs inside an otherwise

                                               -2-
                                                                    Clermont CA2022-01-001

empty cigarette pack. The cigarette pack was located inside a Circle K bag that was on the

floorboard in the middle of the vehicle where King's feet would have been and in the area

where Officer Joehnk observed King directing her furtive movements. The search also

yielded a white purse in the truck bed which contained a "female makeup case" and a cell

phone. Inside the makeup case the police discovered two digital scales that had a powdery

residue on them consistent with methamphetamine. A black purse was also discovered in

the truck bed, which contained a medicine vial with King's name on it, three cell phones,

and a hypodermic needle.        Officer Joehnk testified King had what appeared to be

hypodermic needle marks on her arms, and photographs of the needle marks were shown

to the jury and admitted at trial. Inside the truck, officers discovered "coin baggies" in plain

view on the "middle of the bench seat" where King had been sitting. Officer Joehnk

described the "coin baggies" as being consistent with bags used to store narcotics.

       {¶ 6} The substances discovered in the cigarette pack found inside the Circle K bag

were submitted for laboratory analysis. The analysis revealed that the cigarette pack

contained approximately 18 grams of methamphetamine and approximately .05 grams of

acetyl fentanyl, fentanyl, and morphine.

       {¶ 7} Based upon the foregoing, the jury returned guilty verdicts on all three counts.

The trial court sentenced King to an indefinite prison term of four to six years, imposed a

mandatory fine of $7,500, and ordered King to pay court costs.

       {¶ 8} King now appeals her convictions, raising the following assignments of error.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} STEPHANIE       KING'S     CONVICTION        WAS     NOT     SUPPORTED        BY

SUFFICIENT EVIDENCE.

       {¶ 11} Assignment of Error No. 2:

       {¶ 12} STEPHANIE KING'S CONVICTION WAS AGAINST THE MANIFEST

                                              -3-
                                                                    Clermont CA2022-01-001

WEIGHT OF THE EVIDENCE.

       {¶ 13} King argues that her convictions were not supported by sufficient evidence

and were against the manifest weight of the evidence.

       {¶ 14} "A claim challenging the sufficiency of the evidence invokes a due process

concern and raises the question whether the evidence is legally sufficient to support the

jury verdict as a matter of law." State v. Clinton, 153 Ohio St.3d 422, 2017-Ohio-9423, ¶

165, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead, 194 Ohio

App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). "When reviewing the sufficiency of the

evidence underlying a criminal conviction, an appellate court examines the evidence in

order to determine whether such evidence, if believed, would convince the average mind of

the defendant's guilt beyond a reasonable doubt." State v. Intihar, 12th Dist. Warren No.

CA2015-05-046, 2015-Ohio-5507, ¶ 9. "The relevant inquiry is 'whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.'" State v.

Roper, 12th Dist. Clermont No. CA2021-05-019, 2022-Ohio-244, ¶ 39, quoting State v.

Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. This test "requires a

determination as to whether the state has met its burden of production at trial." State v.

Boles, 12th Dist. Brown No. CA2012-06-012, 2013-Ohio-5202, ¶ 34.                A reversal for

insufficient evidence requires the "discharge of the defendant." State v. Jones, 166 Ohio

St.3d 85, 2021-Ohio-3311, ¶ 30.

       {¶ 15} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. When determining whether a conviction is against the manifest weight of the evidence,

an appellate court "must look at the entire record, weigh the evidence and all reasonable

                                              -4-
                                                                      Clermont CA2022-01-001

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered." State

v. Morgan, 12th Dist. Butler Nos. CA2013-08-146 and CA2013-08-147, 2014-Ohio-2472, ¶

34. But, even then, the determination of witness credibility is primarily for the trier of fact to

decide at trial. State v. Baker, 12th Dist. Butler No. CA2019-08-146, 2020-Ohio-2882, ¶ 30,

citing State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. This court,

therefore, "will overturn a conviction due to the manifest weight of the evidence only in

extraordinary circumstances when the evidence presented at trial weighs heavily in favor

of acquittal." State v. Kaufhold, 12th Dist. Butler No. CA2019-09-148, 2020-Ohio-3835, ¶

10, citing State v. Blair, 12th Dist. Butler No. CA2014-01-023, 2015-Ohio-818, ¶ 43. "[A]

new trial is the appropriate remedy when a reviewing court determines that a criminal

conviction is against the manifest weight of the evidence." State v. Fips, 160 Ohio St.3d

348, 2020-Ohio-1449, ¶ 10.

       {¶ 16} Given these principles, it is now well established that "[t]he concepts of

sufficiency of the evidence and weight of the evidence are legally distinct." State v. Fannin,

12th Dist. Warren No. CA2020-03-022, 2021-Ohio-2462, ¶ 47, citing State v. Wright, 12th

Dist. Butler No. CA2012-08-152, 2014-Ohio-985, ¶ 10. That is to say, "[a] verdict can be

against the manifest weight of the evidence even though legally sufficient evidence supports

it." State v. Hundley, 162 Ohio St.3d 509, 2020-Ohio-3775, ¶ 80, citing State v. Robinson,

162 Ohio St. 486, 487 (1955). Because of this, "a finding that a conviction is supported by

the weight of the evidence must necessarily include a finding of sufficiency." State v.

Perkins, 12th Dist. Fayette No. CA2009-10-019, 2010-Ohio-2968, ¶ 9. This is because

legally sufficient evidence is required to take a case to the jury. State v. Hart, 12th Dist.

Brown No. CA2011-03-008, 2012-Ohio-1896, ¶ 43. Therefore, although challenges to the

                                               -5-
                                                                   Clermont CA2022-01-001

sufficiency of the evidence and the manifest weight of the evidence require the application

of quantitatively and qualitatively different concepts, "[a] determination that a conviction is

supported by the manifest weight of the evidence will also be dispositive of the issue of

sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19;

State v. August, 12th Dist. Warren No. CA2018-12-136, 2019-Ohio-4126, ¶ 48.

       {¶ 17} As noted above, King was convicted of three felony drug offenses all in

violation of R.C. 2925.11(A). Pursuant to that statute, "[n]o person shall knowingly obtain,

possess, or use a controlled substance or a controlled substance analog." R.C. 2901.22(B)

indicates a person acts "knowingly, regardless of purpose, when the person is aware that

the person's conduct will probably cause a certain result or will probably be of a certain

nature. A person has knowledge of circumstances when the person is aware that such

circumstances probably exist."

       {¶ 18} Whether a person was aware of an object's presence may be established

through circumstantial evidence. State v. York, 12th Dist. Butler No. CA2021-11-147, 2022-

Ohio-2457, ¶ 27, citing State v. Whitehead, 4th Dist. Scioto No. 20CA3931, 2022-Ohio-479,

¶ 90. "Circumstantial evidence is proof of certain facts and circumstances in a given case,

from which the jury may infer other, connected facts, which usually and reasonably follow

according to the common experience of mankind." State v. Stringer, 12th Dist. Butler No.

CA2012-04-095, 2013-Ohio-988, ¶ 31.          Therefore, "[a]bsent a defendant's admission

regarding his knowledge, whether a person acts knowingly can only be determined from all

the surrounding facts and circumstances, including the doing of the act itself." State v.

Hilton, 12th Dist. Butler No. CA2015-03-064, 2015-Ohio-5198, ¶ 20. "Whether a defendant

knowingly possessed a controlled substance is a question of fact for the trier of fact." York

at ¶ 27, citing State v. Reyes, 6th Dist. Wood No. WD-02-069, 2004-Ohio-2217, ¶ 20.

       {¶ 19} The terms "possess" and "possession" are defined by R.C. 2925.01(K) to

                                              -6-
                                                                       Clermont CA2022-01-001

mean "having control over a thing or substance, but may not be inferred solely from mere

access to the thing or substance through ownership or occupation of the premises upon

which the thing or substance is found." "Possession may be constructive or actual." State

v. Bollheimer, 12th Dist. Warren No. CA2019-02-014, 2020-Ohio-60, ¶ 33.                       "Actual

possession means appellant had the items within his immediate, physical control." State v.

Banks, 182 Ohio App.3d 276, 2009-Ohio-1892, ¶ 10 (12th Dist.). "Constructive possession

exists when one is conscious of the presence of the object and able to exercise dominion

and control over it, even if it is not within one's immediate physical possession." State v.

Lee, 12th Dist. Fayette Nos. CA2020-09-014 and CA2020-09-015, 2021-Ohio-2544, ¶ 21.

"Constructive possession may be proven by circumstantial evidence alone."                    State v.

Graves, 12th Dist. Clermont No. CA2015-03-022, 2015-Ohio-3936, ¶ 22.                    Therefore,

"[a]bsent a defendant's admission, the surrounding facts and circumstances, including a

defendant's actions, are evidence that a trier of fact may consider in determining whether

the defendant had constructive possession." State v. Fester, 12th Dist. Clermont No.

CA2019-05-043, 2021-Ohio-410, ¶ 58.

       {¶ 20} There was ample evidence in the record from which the jury could have

concluded that King constructively possessed the drugs found in the cigarette pack. Officer

Joehnk testified that he observed King making furtive movements in the middle of the

vehicle, which he described as consistent with "getting something from her waistband area

and trying to get rid of it." The officer further testified he did not see any similar movements

from the driver or male passenger and noted that he found the Circle K bag, which contained

the cigarette pack, on the floorboard where King was sitting. Additionally, the officer

explained that King had an active warrant for her arrest, and that oftentimes, people with

warrants "believe that they're going to go to jail," and "they're not wanting to take that stuff

down to them to the [jail]," "[s]o a good place to get rid of it's inside of a vehicle[.]"

                                                -7-
                                                                     Clermont CA2022-01-001

       {¶ 21} Officer Joehnk further testified that items related to drug possession were

discovered during the search of the truck, including coin baggies, digital scales with

suspected methamphetamine residue, and a hypodermic needle. The officer testified the

coin baggies were discovered inside the truck where King was sitting, the digital scales

were found in a makeup case located inside a purse in the truck bed, and the hypodermic

needle was found in a purse also containing a prescription vial with King's name on it.

Purses and makeup cases are typically associated with females, and it is undisputed that

King was the only female in the vehicle at the time of the traffic stop.

       {¶ 22} If believed, we conclude the above testimony establishes sufficient

circumstantial evidence that King was conscious of the contraband's presence inside the

cigarette pack and was able to exercise dominion and control of the methamphetamine,

morphine, and fentanyl-related compound. See State v. Moore, 12th Dist. Warren No.

CA2014-10-121, 2015-Ohio-2466, ¶ 22-23. Although King argues the contraband at issue

could have belonged to either the driver or male passenger, who were also in the vehicle

at the time it was stopped, "[o]wnership of the controlled substance need not be proven to

establish constructive possession." State v. Adams, 12th Dist. Butler No. CA2012-11-240,

2013-Ohio-4639, ¶ 10. Thus, whether the contraband "belonged" to King does not negate

that she knowingly and constructively possessed the drugs in violation of R.C. 2925.11(A).

       {¶ 23} Moreover, simply because other individuals were inside the vehicle does not

render King's convictions against the manifest weight of the evidence. See State v. Wright,

12th Dist. Butler No. CA2004-05-127, 2004-Ohio-2811, ¶ 13-18. As noted above, the jury

heard testimony regarding the other two individuals in the car, including that the male

passenger possessed a needle at the time of the stop and that the initial dispatch was

related to a male passenger passed out in the truck. It is evident from the jury's guilty verdict

that it gave greater weight to the testimony regarding the location of the contraband, as well

                                               -8-
                                                                      Clermont CA2022-01-001

as King's furtive movements near her waistband and the floorboard, and her connection to

other items discovered during the search relating to drug possession. "We must be mindful

that the original trier of fact was in the best position to judge the credibility of witnesses and

the weight to be given the evidence." Id. at ¶ 15, citing State v. DeHass, 10 Ohio St.2d 230

(1967), paragraph one of the syllabus.

       {¶ 24} In light of all of the foregoing, and after carefully reviewing the record, we find

that the jury did not lose its way in finding King guilty of aggravated possession of

methamphetamine, aggravated possession of morphine, and possession of a fentanyl-

related compound. Having found that King's convictions were not against the manifest

weight of the evidence, we necessarily conclude the state presented sufficient evidence to

support the jury's finding of guilty. Jones, 2013-Ohio-150 at ¶ 19.

       {¶ 25} King's first and second assignments of error are overruled.

       {¶ 26} Assignment of Error No. 3:

       {¶ 27} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT

DECLINED TO GRANT KING'S REQUEST FOR A MISTRIAL.

       {¶ 28} In her third assignment of error, King argues the trial court abused its

discretion when it denied her request for a mistrial.

       {¶ 29} "A trial court should not grant a motion for a mistrial unless it appears that

some error or irregularity has been injected into the proceeding that adversely affects the

substantial rights of the accused, and as a result, a fair trial is no longer possible." State v.

Thornton, 12th Dist. Clermont No. CA2008-10-092, 2009-Ohio-3685, ¶ 11, citing State v.

Reynolds, 49 Ohio App.3d 27, 33 (2d Dist.1988). The trial court's decision to grant or deny

a mistrial rests within its sound discretion, and this court will not disturb such a determination

absent an abuse of discretion. State v. Stevens, 12th Dist. Butler No. CA2009-01-031,

2009-Ohio-6045, ¶ 11, citing State v. Ahmed, 103 Ohio St.3d 27, 2004-Ohio-4190, ¶ 92;

                                               -9-
                                                                      Clermont CA2022-01-001

Thornton at ¶ 11.      An abuse of discretion implies that the trial court's decision was

unreasonable, arbitrary, or unconscionable. State v. Hancock, 108 Ohio St.3d 57, 2006-

Ohio-160, ¶ 130.

       {¶ 30} King moved for a mistrial during the state's direct examination of Officer

Joehnk. During its direct examination, the state presented evidence relating to a purported

ledger and $734 found in the white purse. King moved for a mistrial on several grounds,

including that the ledger and money were evidence of drug trafficking and should not have

been admitted as evidence of the possession offenses with which King was charged. After

hearing argument from the state and King's counsel, the trial court denied King's request

for a mistrial, but excluded any evidence relating to the money and ledger because it was

improper evidence pursuant to Evid.R. 404(B). Because any evidence relating to drug

trafficking was improper, the trial court directed the state not to present any additional

evidence or theory related to drug trafficking. The trial court also issued a limiting jury

instruction, wherein it instructed the jury to disregard any questions or evidence about the

money or ledger; not to consider the testimony that was previously provided relating to the

ledger and money; and not to speculate as to why the trial court decided to exclude the

evidence. In its final charge to the jury, the trial court reiterated that "[s]tatements or

answers that were stricken by the [c]ourt or which you were instructed to disregard are not

evidence and must be treated as though you had not heard them."

       {¶ 31} King asserts the curative instruction was insufficient and the trial court should

have declared a mistrial because, once the jury heard the evidence relating to drug

trafficking, "the trial was tainted to an extent that King could not receive a fair trial." As this

court has observed, a trial court's decision as to whether to grant a mistrial or issue a

curative instruction to the jury is accorded great deference, as the trial court is most familiar

with the evidence and background of the case and has observed the jurors' reaction to the

                                               - 10 -
                                                                      Clermont CA2022-01-001

testimony or argument that caused the request for the mistrial. Thornton at ¶ 14, citing

State v. Kersey, 12th Dist. Warren No. CA2008-02-031, 2008-Ohio-6890.

       {¶ 32} After our review, we find the trial court's issuance of the curative instruction,

as opposed to granting King's motion for a mistrial, was not unreasonable, arbitrary, or

unconscionable. See Hamilton v. Kuehne, 12th Dist. Butler No. CA97-10-198, 1998 Ohio

App. LEXIS 4168, *16-17 (Sept. 8, 1998). It is well established that curative instructions,

like the instruction provided by the trial court here, are presumed to be an effective way to

remedy errors that occur during trial. State v. Tyree, 12th Dist. Fayette No. CA2016-09-

012, 2017-Ohio-4228, ¶ 16. "A jury is presumed to follow instructions given by the trial

court." State v. Carpenter, 12th Dist. Butler No. CA2005-11-494, 2007-Ohio-5790, ¶ 20.

Furthermore, such specific curative instructions are generally presumed to be effective.

See State v. Ferguson, 5 Ohio St. 3d 160, 163 (1983). There is nothing in the record

indicating the jury in this case failed to follow the curative instruction given by the trial court

or that it was ineffective in remedying the state's error.

       {¶ 33} Accordingly, King's third assignment of error is overruled.

       {¶ 34} Assignment of Error No. 4:

       {¶ 35} STEPHANIE KING WAS DEPRIVED OF HER SIXTH AMENDMENT RIGHT

TO THE EFFECTIVE REPRESENTATION OF COUNSEL AT TRIAL.

       {¶ 36} King argues that her trial counsel was ineffective because he (1) failed to

advise her that she faced a mandatory prison term before rejecting a plea deal and

proceeding to trial, (2) volunteered that King was a drug user and had a drug problem, (3)

failed to object to inadmissible and prejudicial testimony, (4) failed to object to

"inappropriate" arguments by the state, and (5) failed to file an affidavit of indigency.

       {¶ 37} To establish ineffective assistance of counsel, appellant must show (1)

deficient performance by counsel, that is, performance falling below an objective standard

                                               - 11 -
                                                                   Clermont CA2022-01-001

of reasonable representation, and (2) prejudice, that is, a reasonable probability that but for

counsel's errors, the result of the proceedings would have been different. Strickland v.

Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052 (1984); State v. Mundt, 115 Ohio

St.3d 22, 2007-Ohio-4836, ¶ 62. A "reasonable probability" is a probability that is "sufficient

to undermine confidence in the outcome." Strickland at 694. An appellate court must give

wide deference to the strategic and tactical choices made by trial counsel in determining

whether counsel's performance was constitutionally ineffective. Id. at 689. The failure to

satisfy either prong of the Strickland test is fatal to an ineffective assistance of counsel

claim. State v. Petit, 12th Dist. Madison No. CA2016-01-005, 2017-Ohio-633, ¶ 39.

       {¶ 38} King initially argues her counsel was ineffective because he failed to advise

her that a conviction would result in a mandatory prison term. Due to this failure, King

claims she rejected a plea offer from the state because she was "under the impression that

she could receive community control even if the jury convicted her as charged." The record

reflects the state made two plea offers in this case, both of which were discussed on the

record the day of trial. In its first offer, the state offered to dismiss the underlying case

entirely if she pled to "some" of the charges in two other cases before the trial court and a

third case in Clermont County. The record indicates the three cases involved felonies of

the second, third, and fifth degrees. The second plea offer involved reducing count one of

the indictment to a third degree felony and similarly amending the charge in her third

Clermont County case.

       {¶ 39} Upon inquiry by the trial court, King indicated she did not wish to enter into a

plea agreement because she maintained her innocence and wanted to proceed to trial. At

that point, the trial court informed King that she faced a maximum prison term of eight to

twelve years, but incorrectly stated count one carried a presumption of a prison sentence,

as opposed to a mandatory prison sentence. King's counsel did not correct the incorrect

                                             - 12 -
                                                                   Clermont CA2022-01-001

statement by the trial court and later stated he believed there was a presumption of a prison

sentence, but that he needed to research the issue.

       {¶ 40} The state concedes defense counsel failed to correct the trial court's

misstatement but argues this does not rise to the level of ineffective assistance of counsel.

After a review, we agree. As an initial note, a counsel's failure to inform his client of the

sentencing possibilities does not necessarily require reversing the conviction on an

ineffective assistance of counsel claim. See State v. Wenker, 9th Dist. Summit No. 25185,

2011-Ohio-786, ¶ 27, citing State v. Lawson, 8th Dist. Cuyahoga No. 69899, 1996 Ohio

App. LEXIS 5631, *5-6 (Dec. 12, 1996); see also State v. Lewis, 10th Dist. Franklin No.

97APA09-1263, 1998 Ohio App. LEXIS 3429, *10 (July 21, 1998).

       {¶ 41} Moreover, even assuming counsel's performance was deficient in this regard,

we find King cannot establish that "but for" counsel's alleged error, the outcome would have

been different and more favorable for King. First, the record does not support King's

contention that she rejected the state's plea offers because she believed she would be

sentenced to community control. Rather, King made clear that she wished to proceed to

trial because she was innocent.

       {¶ 42} Additionally, even if King believed she would be sentenced to community

control if convicted, the record does not reflect a reasonable basis for this belief. During

the discussions before trial, the trial court informed King that to rebut the presumption of a

prison sentence, she was required to prove the instant offense was less serious and that

she was less likely to reoffend. Whether King could rebut the presumption is speculative

and the record does not suggest that she would have been successful in doing so.

Specifically, at the sentencing hearing, the trial court noted that it had reviewed the

presentence-investigative report, which detailed King's "long history" of prison sentences in

both Florida and Ohio, including a prison sentence of a "couple of years" imposed by the

                                             - 13 -
                                                                   Clermont CA2022-01-001

same trial judge in 2015 for a drug offense. The court indicated this has been a lifelong

struggle for King, but that she has been "given opportunities * * * to try to right this ship."

Based upon her extensive criminal history, the trial court stated that it could not "impose the

minimum [mandatory] sentence, because quite frankly, [her] history does not warrant that"

given her "numerous opportunities." The trial court further noted that, despite making some

strides in her sobriety, "these were serious charges."

       {¶ 43} When considering the trial court's statements above, there is nothing in the

record to suggest the trial court would have imposed community control, even if it had the

opportunity to do so. Accordingly, King cannot establish any prejudice from counsel's failure

to advise her of the mandatory prison sentence accompanying a conviction of count one.

       {¶ 44} King next maintains her counsel was ineffective because he volunteered that

King was a drug user and had a drug problem. According to King, this may have been

sound strategy in a drug trafficking case but was "a misguided strategy" in a possession

case. King takes specific issue with counsel's comments during voir dire that King was a

drug user and his elicitation on cross-examination that King admitted possession of the

hypodermic needle. Evidence that King was an active drug user establishes a motive for

drug possession rendering this evidence relevant and admissible. Counsel must have

anticipated that the state intended to introduce evidence relating to King's drug use,

including the discovery of the hypodermic needle in a purse containing a prescription bottle

in King's name and the alleged needle marks on her arms, and sought to lessen the impact

of such evidence by conceding at the outset that King was a drug user. This is consistent

with counsel's trial strategy that King should not be convicted of drug possession merely

because she was a user.

       {¶ 45} As conceded by King, counsel's comments and questioning fall squarely

within trial strategy. This court has repeatedly held that trial strategy, even debatable

                                             - 14 -
                                                                      Clermont CA2022-01-001

strategy, is not a basis for finding ineffective assistance of counsel. State v. Bradford, 12th

Dist. Warren No. CA2010-04-032, 2010-Ohio-6429, ¶ 98; State v. Wood, 12th Dist. Madison

No. CA2018-07-022, 2020-Ohio-422, ¶ 28. It is not the role of a reviewing court to second-

guess trial strategy. State v. Cepec, 149 Ohio St.3d 438, 2016-Ohio-8076, ¶ 52.         As such,

we conclude King has failed to demonstrate that her trial counsel's performance was

deficient in the presentation of her defense in this regard. This is because it is not ineffective

assistance of counsel simply because the trial strategy was unsuccessful or there was

another possible, better strategy available. State v. Woody, 12th Dist. Clinton No. CA2019-

01-001, 2020-Ohio-621, ¶ 11, citing State v. Davis, 12th Dist. Butler No. CA2012-12-258,

2013-Ohio-3878, ¶ 25.

       {¶ 46} We also reject King's claim that her trial counsel was ineffective because he

failed to object to evidence that was inadmissible pursuant to Evid.R. 403 and 404, including

the cash, paper ledger, and four cell phones, as well as testimony regarding King's needle

marks. Although King mentions Evid.R. 403 and 404 in passing, she makes no cogent

argument directed to why these rules render this evidence inadmissible. Regarding Evid.R.

403, King makes a conclusory claim that the evidence was "highly prejudicial" but fails to

suggest to us why the "probative value [of the evidence] is substantially outweighed by the

danger of unfair prejudice." Citing State v. Jones, 1st Dist. Hamilton No. C-170647, 2020-

Ohio-281, King argues that "evidence of past drug usage [is] absolutely inadmissible under

Evidence Rule 404(B)." However, Jones did not address whether evidence of past drug

usage is inadmissible under Evid.R. 404(B) but held that evidence of a murder victim's

association with drugs was irrelevant in the defense of a murder offense. King engages in

no analysis of Evid.R. 404(B) in arguing the evidence would have been excluded under the

rule had counsel objected on that basis. We decline King's invitation to construct an

argument on her behalf regarding the inadmissibility of this evidence under Evid.R. 403 and

                                              - 15 -
                                                                    Clermont CA2022-01-001

404(B). See In re Adoption of R.M.T., 12th Dist. Warren Nos. CA2017-12-177 and CA2017-

12-178, 2018-Ohio-1691, ¶ 14; see also State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, ¶ 19 (noting that an appellate court is not obligated to "formulate legal

arguments on behalf of the parties").

       {¶ 47} As discussed in King's third assignment of error, the record reflects King's trial

counsel objected to testimony regarding the ledger and cash, and moved for a mistrial on

the basis that the evidence was inadmissible evidence related to drug trafficking. The trial

court denied counsel's motion for a mistrial, but excluded the cash and ledger from

evidence, issued a curative instruction to the jury that it should not consider such evidence,

and admonished the state from further referencing any evidence related to drug trafficking.

The record reflects the state complied with the trial court's instruction, and there is no

evidence the jury did not follow the trial court's instruction. As such, King cannot establish

that, but for counsel's failure to more vigorously object to the evidence related to drug

trafficking, i.e., the ledger, cell phones, and cash, the outcome of the trial would have been

different.

       {¶ 48} Regarding the needle marks, at least one Ohio court has held that, where a

defendant is charged with the possession of drugs, a trial counsel's failure to object to

testimony regarding needle marks on the defendant's arms does not amount to ineffective

assistance of counsel. See State v. Pariscau, 8th Dist. Cuyahoga No. 63023, 1993 Ohio

App. LEXIS 3515, *24 (July 15, 1993). This is because a claim for ineffective assistance of

counsel fails where the appellant fails to show there is a reasonable probability that the

results of the trial would have been different if this evidence were not offered or if counsel

objected to its introduction. Id. Here, the record reveals more than sufficient credible

evidence in support of King's conviction, and she has failed to demonstrate that the jury's

verdict would have been different if counsel had objected to the officer's testimony regarding

                                             - 16 -
                                                                      Clermont CA2022-01-001

her "needle marks." Accordingly, King fails to demonstrate how she was prejudiced by the

introduction of this evidence.

        {¶ 49} King next argues her trial counsel was ineffective for failing to object to various

"inappropriate arguments by the prosecutor."            First, King claims counsel should have

objected to the state's comments during its closing argument that officers' situational

awareness keeps officers safe and implying that defense counsel was trying to deceive the

jury.

        {¶ 50} The trial court instructed the jury that opening statements and closing

arguments are not evidence. Consequently, it is within counsel's realm of tactical decision-

making to choose to avoid interrupting closing arguments to voice an objection. State v.

Brown, 12th Dist. Warren No. CA2002-03-026, 2002-Ohio-5455, ¶ 22, citing State v. Keene,

81 Ohio St.3d 646, 668 (1998). Therefore, the failure to object to prosecutorial misconduct

"does not constitute ineffective assistance of counsel per se, as that failure may be justified

as a tactical decision." State v. Gumm, 73 Ohio St.3d 413, 428 (1995). Additionally, it is

well established that a prosecutor's latitude in closing argument is wider on rebuttal where

the prosecutor has room to respond to closing arguments of defense counsel. State v.

Farwell, 12th Dist. Clermont No. CA2001-03-041, 2002 Ohio App. LEXIS 1888, *32 (Apr.

22, 2002).

        {¶ 51} After reviewing the state's comments during closing argument in their entirety,

and given the wide latitude afforded to the prosecution on rebuttal, we conclude defense

counsel's failure to object was not indicative of deficient counsel. As the Ohio Supreme

Court has explained, experienced attorneys understand that an objection during trial could

be a detriment to their client, therefore, to find error in any single failure to object must be

so prejudicial as to essentially default the case to the prosecution or counsel must have so

consistently failed to object—despite clear reason to do so—that the failure cannot be

                                               - 17 -
                                                                    Clermont CA2022-01-001

attributed to reasonable strategy. State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404,

¶ 14. As a result, in order to prevail on her ineffective assistance of counsel claim, King

must show that the failure to object was a substantial violation of defense counsel's

essential duties to her. Id. at ¶ 139, citing State v. Holloway, 38 Ohio St.3d 239, 244 (1988).

King has failed to do so here. Rather, even if the comments made by the state were

objectionable, there is no evidence in the record that such comments had any influence on

the jury's verdicts or prejudiced King in any way.

       {¶ 52} King also argues her counsel should have objected to the state's comment

during closing arguments that the grand jury indicted King, thereby implicitly suggesting the

grand jury had "already signed off on this case in a positive sense." A review of the

transcript reveals the prosecutor stated the following:

               We told you that this all began as - - began with the filing of an
               indictment, an indictment that citizens of Clermont County
               rendered. Here we are today, and the State of Ohio is asking
               you to find [King] guilty for all three counts on that indictment.

Isolated comments by a prosecutor are not to be taken out of context and given their most

damaging meaning. State v. Hill, 75 Ohio St.3d 195, 204 (1996). Rather, closing arguments

must be viewed in their entirety to determine whether the disputed remarks were unfairly

prejudicial. State v. Moritz, 63 Ohio St.2d 150, 157 (1980). When reviewing the state's

comments in their entirety, we fail to see any prejudicial or objectionable misconduct on

behalf of the prosecutor. Specifically, although the prosecutor mentioned King's indictment,

it did not imply that the indictment was akin to guilt and the jury was instructed thereafter

not to consider King's indictment for any purpose. As such, even if the failure to object

amounted to deficient performance, King has failed to establish she suffered any prejudice

as a result.


       {¶ 53} Lastly, King argues her counsel was deficient in failing to file an affidavit of

                                             - 18 -
                                                                     Clermont CA2022-01-001

indigency. Because of her counsel's failure in this regard, King claims she was unable to

avoid the mandatory fine of $7,500.

       {¶ 54} R.C. 2929.18(B)(1) establishes a procedure for avoiding imposition of

mandatory fines applicable to certain felony drug offenses. That section provides in

pertinent part:

              If an offender alleges in an affidavit filed with the court prior to
              sentencing that the offender is indigent and unable to pay the
              mandatory fine and if the court determines the offender is an
              indigent person and is unable to pay the mandatory fine
              described in this division, the court shall not impose the
              mandatory fine upon the offender.

R.C. 2929.19(B)(1). If, on the other hand, an affidavit of indigency is not filed, the court

"shall impose upon the offender a mandatory fine." State v. Moore, 135 Ohio St.3d 151,

2012-Ohio-5479, ¶ 13.

       {¶ 55} It is undisputed that King's counsel did not file an affidavit of indigency,

however, trial counsel's failure to file such an affidavit "only establishes ineffective

assistance of counsel when the record shows a reasonable probability that the trial court

would have found the defendant indigent." State v. Ison, 5th Dist. Richland No. 15CA17,

2016-Ohio-1528, ¶ 37, citing State v. Foreman, 3rd Dist. Hancock No. 5-07-17, 2008-Ohio-

4408, ¶ 18; see also State v. Gore, 6th Dist. Lucas No. L-05-1242, 2006-Ohio-5622, ¶ 14.

       {¶ 56} In considering whether a "reasonable probability" exists that a trial court would

have found a defendant indigent to avoid having to pay a mandatory fine, courts have

"considered factors such as age, criminal record, employment history, ability to post bond,

ability to retain counsel for trial, and the untimely affidavit of indigence[.]" Foreman at ¶ 19,

citing State v. Howard, 2d Dist. Montgomery No. 21678, 2007-Ohio-3582, ¶ 16.

       {¶ 57} After a review of the record, including the presentence-investigative report,

we find no indication in this record that King would have been found indigent. The record


                                              - 19 -
                                                                   Clermont CA2022-01-001

reflects King was 52 years old at the time of sentencing. Although King was unemployed

at the time of the incident, she began her most recent employment as a "handyman/sub-

contracting" the month prior to the instant offense and was "working in the kitchen" while

incarcerated. Prior to that employment, the presentence-investigative report indicates King

had maintained employment between December 2020 and June 2021. As noted above,

King has a lengthy criminal record but reported being in fair health and that she had been

sober for approximately 15 months at the time of sentencing. The record also indicates

King posted bond in the amount of $1,250 and was found in possession of more than $700

at the time of her arrest.     Additionally, although King was initially represented by an

appointed public defender, King retained private counsel before trial.

       {¶ 58} In light of these facts, we find no reasonable probability exists that King would

have been found to be indigent and avoided the mandatory fine. King has, therefore, failed

to demonstrate ineffective assistance of counsel based upon counsel's failure to file an

affidavit of indigency.

       {¶ 59} Based on all the foregoing, we conclude that King has failed to show that her

counsel's performance was deficient or that she suffered any prejudice as a result of the

alleged deficiencies. Accordingly, we overrule King's fourth assignment of error.

       {¶ 60} Finding no merit to any of King's arguments raised on appeal, we affirm the

judgment of the trial court.

       {¶ 61} Judgment affirmed.


       S. POWELL and HENDRICKSON, JJ., concur.




                                             - 20 -